Citation Nr: 0712428	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
condition, to include bronchiectasis and catarrh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The Board granted the appellant's motion to advance the case 
on the Board's docket under the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's current diagnosis of bronchiectasis with 
catarrhal symptoms is not related to his military service. 


CONCLUSION OF LAW

Bronchiectasis with catarrhal symptoms was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Since the July 2002 
correspondence, the veteran has continuously sent in 
information and evidence that he has felt relevant to his 
claim.  Thus, the veteran has been able to participate 
effectively in the processing of his claim. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and an expert 
medical opinion has been sought.

Service Connection

The veteran seeks service connection for a respiratory 
disorder, described by doctors as bronchiectasis and by the 
veteran as catarrh, which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records document that in 
September and November 1945, he was treated for 
"nasopharyngitis, acute, catarrhal, mod-severe."  On the 
first occasion, he was directed to quarters for four days, 
while the second occasion resulted in assignment to quarters 
for two days.  The veteran has indicated that, thereafter, he 
self-medicated his symptoms, which were on and off, until his 
current diagnosis was established by computed tomography (CT) 
scan in 1997.  

Referable to whether a medical nexus exists, the veteran 
asserts that the 1945 service medical records confirm that he 
was chronically catarrhal, and that being so led to his 
current disorder.  In support of his claim, he has submitted 
a New England Journal of Medicine article that finds that 
bronchiectasis "is always produced by chronic catarrh, or by 
some other disease attended by long, violent, and often 
repeated fits of coughing."  N Engl J Med, Vol. 346, No. 18 
(May 2, 2002).  

The veteran's personal assertion is afforded no probative 
weight in the absence of evidence that he has the expertise 
to render opinions about medical matters.  Although he and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
expertise that would render his opinion as to etiology and a 
medical diagnosis competent.  

The veteran has also submitted general medical literature on 
the topic of catarrh and bronchiectasis.  This information, 
however, does not apply medical principles regarding 
causation or etiology to the particular facts of the 
veteran's individual case.  Nor does it discuss generic 
relationships with a degree of certainty such that a nexus 
could be established here.  Therefore, this literature does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); see also Wallin v. West, 11 Vet. App. 509, 513 
(1998).  

In March 2005, a VA physician was asked to review the file 
and opine whether it was likely that the veteran's current 
bronchiectasis was first manifested during his military 
service from April 1943 to January 1946, or was otherwise 
etiologically related to his in-service nasopharyngitis.  
While the physician answered the first part of the question 
in the negative, he did not provide an answer as to the 
second part.  Thus, the Board sought an expert opinion from a 
pulmonologist as to whether there was an etiological 
relationship.  

The pulmonologist reviewed the veteran's file, with specific 
attention to the service medical records and the New England 
Journal of Medicine article to which the veteran referred.  
In his March 2007 opinion, the expert explained that the 
passage quoted by the veteran in the medical journal article 
was written by the French physician Rene Laennec, who died in 
1826.  He further explained that in that era (the 18th 
century) bronchiectasis would have been present in many 
patients that had survived severe lung infections, e.g., 
tuberculosis or bacterial pneumonia, which would leave the 
bronchial tubes permanently damaged, dilated, and subject to 
recurrent infection.  With respect to the article, the expert 
concluded that "the use of the word catarrh... in this quote 
more than 100 years prior to its use in describing the 
patient's nasopharyngitis in 1945 does not convey the same 
meaning, nor does it imply causality."

Specific to the veteran's current disorder, the expert 
indicated that for it to be related to the two remote 
episodes in service, the initial symptoms in 1945 "would 
have been more prolonged and severe."  The service medical 
records, however, show that the veteran was confined to 
quarters only briefly - a matter of four days.  Thus, the 
expert concluded, it was unlikely that the bronchiectasis 
discovered in 1997 was the result of an infection acquired in 
1945.  

Although the veteran has submitted lay testimony and general 
medical research as to a nexus, the preponderance of the 
competent medical evidence is against a relationship between 
his in-service treatment and his current respiratory 
disorder.  Accordingly, the benefit of the doubt provision 
does not apply.  Service connection for bronchiectasis and 
catarrh is not warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a respiratory 
condition, to include bronchiectasis and catarrh, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


